 


114 HR 2341 IH: No Adding, No Padding Act
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2341 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Schrader (for himself, Mr. Reed, Mr. Lowenthal, Mr. Cooper, Mr. Ribble, Mr. Young of Indiana, Mr. Dold, Mrs. Bustos, Mr. Peters, Mr. Nolan, Mr. Costello of Pennsylvania, Ms. Jenkins of Kansas, Mr. Rodney Davis of Illinois, Ms. Gabbard, and Mr. Coffman) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend title 31, United States Code, to provide that the President’s annual budget submission to Congress list the current fiscal year spending level for each proposed program and a separate amount for any proposed spending increases, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Adding, No Padding Act.  2.Current service level budgeting amendments (a)President’s budget submissionSection 1105 of title 31, United States Code, is amended as follows: 
(1)In subsection (a)— (A)by striking (37) the list and inserting (39) the list; and 
(B)by adding at the end the following:  (40)a list of each program, and the proposed funding level for such program, that will be a one-time expense for the fiscal year for which the budget is submitted. 
(41)in addition to the performance standards requirements of paragraph (28), a proposal, by budget function and agency, for spending reductions in spending for each of the 4 fiscal years after the fiscal year for which the budget is submitted.. (2)By adding at the end the following: 
 
(i) 
(1)Notwithstanding any other provision of this chapter, with respect to each item in the budget submitted under this section that is being conducted in the current fiscal year, the President shall provide the following: (A)The amount appropriated or otherwise made available for such item in such year. 
(B)The amount (if any) of a proposed adjustment in the funding level for such item and the justification for such change. (2)If the President proposes an adjustment under paragraph (1)(B) that will result in an increase in funding with respect to an item in the budget, the President shall include with such proposal the following: 
(A)The amount of such adjustment which is a result of inflation. (B)The amount of such adjustment that is a result of an increase in salaries or benefits for employees.. 
(b)Current programs and activities estimatesSection 1109 of title 31, United States Code, is amended as follows: (1)In subsection (a)— 
(A)in the first sentence, by striking were carried and all that follows through change in policy and inserting received the same amount of budget authority as provided in the current fiscal year; and  (B)in the third sentence, by striking The President and inserting Consistent with the requirements of subsection (c), the President. 
(2)By adding at the end the following:  (c)With respect to each program listed under subsection (a), the President shall provide— 
(1)the amount appropriated or otherwise made available for such program in the current fiscal year; and  (2)a separate amount (if any) of the expected increase in the following fiscal year for such program due to inflation, pay increases, or benefit increases.. 
 
